*12OPINION OF THE COURT
Per Curiam.
On or about July 19, 2006, the respondent pleaded guilty in the United States District Court, Southern District of New York, to insider trading, in violation of 15 USC § 78j (b) and § 78ff and 17 CFR 240.10b-5, before the Honorable Theodore H. Katz. He was sentenced on November 14, 2006, before the Honorable John E. Sprizzo, to a term of incarceration of eight months plus two years’ supervised release, and a special assessment of $100 was imposed. The Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts (hereinafter the Grievance Committee) has submitted to this Court a certification of criminal disposition and the criminal docket.
The respondent failed to report his conviction to the Court as required by Judiciary Law § 90 (4) (c).
The crime of insider trading is a felony under federal law which, if committed within New York State, would constitute a class E felony under General Business Law § 352-c (see Matter of Bellen, 183 AD2d 149 [1992]; Matter of Grossman, 135 AD2d 1 [1988]; Matter of Reich, 128 AD2d 329 [1987]).
Upon his conviction of a felony, the respondent automatically ceased to be an attorney.
Although served with the Grievance Committee’s motion to strike on August 5, 2008, the respondent failed to interpose any reply. Accordingly, the Grievance Committee’s motion is granted, and the respondent’s name is stricken from the roll of attorneys and counselors-at-law based upon his automatic disbarment as of the date of his federal conviction, November 14, 2006.
Prudenti, P.J., Mastro, Rivera, Skelos and Fisher, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Alain D. Kodsi, admitted as Alain Damien Kodsi, is disbarred, effective November 14, 2006, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Alain D. Kodsi, admitted as Alain Damien Kodsi, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Alain D. Kodsi, admitted as Alain Damien Kodsi, is commanded to desist and refrain from (1) practicing law in any form, either *13as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Alain D. Kodsi, admitted as Alain Damien Kodsi, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).